Exhibit 10.3

UNIFIRST CORPORATION AND SUBSIDIARIES

 

Modification No. 2

Dated as of March 22, 2006

to

Amended and Restated Revolving Credit Agreement

Dated as of June 14, 2004

 

MODIFICATION NO. 2 (“Modification No. 2”), dated as of March 22, 2006, to the
Amended and Restated Revolving Credit Agreement, dated as of June 14, 2004 (as
amended from time to time, the “Agreement”), by and among UNIFIRST CORPORATION,
UNITECH SERVICES GROUP, INC., UNIFIRST CANADA LTD., UNIFIRST HOLDINGS, L.P.,
UONE CORPORATION, UTWO CORPORATION, UR CORPORATION, RC AIR, LLC, UNIFIRST-FIRST
AID CORPORATION, (collectively, the “Borrowers”), BANK OF AMERICA, N.A.,
WACHOVIA BANK, NATIONAL ASSOCIATION, JP MORGAN CHASE BANK, SOVEREIGN BANK,
BANKNORTH, N.A., CITIZENS BANK OF MASSACHUSETTS (collectively, the “Banks”),
BANK OF AMERICA, N.A., in the capacity of Administrative Agent for the Banks
(the “Administrative Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION in the
capacity of Syndication Agent, JP MORGAN CHASE BANK and SOVEREIGN BANK, in the
capacity of Co-Documentation Agents, and BANC OF AMERICA SECURITIES LLC, in the
capacity of Arranger.

 

W I T N E S S E T H :

WHEREAS, the Borrowers, the Administrative Agent and the Banks have entered into
the Agreement pursuant to which the Banks have, on the terms and subject to the
conditions stated therein, made certain loans to the Borrowers as contemplated
thereby; and

WHEREAS, the Borrowers, the Administrative Agent and the Banks desire to amend
the Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:



 



 

Section 1. Definitions

All capitalized terms used herein which are defined in the Agreement shall have
the same meanings herein as therein, except as otherwise specifically provided
herein.

 

Section 2. Modification of the Agreement

Upon the terms and subject to the conditions of this Modification No. 2, Section
5.8(iii) of the Agreement is amended as follows: (i) by deleting therefrom the
reference to: “$25,000,000”, and by inserting in place thereof the following:
“$75,000,000”; and (ii) by deleting therefrom the reference to: “$15,000,000”
and by inserting in place thereof the following: “$30,000,000”.

 

Section 3. Conditions Precedent to Modification No. 2

This Modification No. 2 shall become and be effective as of the date hereof, but
only if this Modification No. 2 shall be signed by the Borrowers, the
Administrative Agent and the Banks.

 

Section 4. Representations and Warranties

(a)       Representations in Agreement Each of the representations and
warranties made by or on behalf of the Borrowers in the Agreement, as amended
through this Modification No. 2, was true and correct in all material respects
when made and is true and correct in all material respects on and as of the date
hereof with the same full force and effect as if each of such representations
and warranties had been made by the Borrowers, jointly and severally, on the
date hereof and in this Modification No. 2, except to the extent that such
representations and warranties relate solely to a prior date.

 

(b)       No Defaults or Events of Default No Event of Default exists on the
date hereof (after giving effect to all of the arrangements and transactions
contemplated by this Amendment), and no condition exists on the date hereof
which would, with notice or the lapse of time, or both, constitute an Event of
Default.

 

(c)       Binding Effect of Documents This Modification No. 2 has been duly
executed and delivered by the Borrowers and is in full force and effect as of
the date hereof, and the agreements and obligations of the Borrowers contained
herein and therein constitute legal, valid and binding obligations of the
Borrowers enforceable against the Borrowers in accordance with their respective
terms.

 

 

Section 5. Miscellaneous

This Modification No. 2 may be executed and delivered in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which together shall constitute one instrument. In making
proof of this Modification No. 2, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the parties
hereto. Except to the extent specifically amended hereby, the provisions of the
Agreement shall remain unmodified, and the Agreement, as amended hereby, is
hereby



 



 

confirmed as being in full force and effect, and the Borrowers hereby ratify and
confirm all of their joint and several agreements and obligations contained
therein.

IN WITNESS WHEREOF, the parties hereto have executed this Modification No. 2 as
of the date first above written.

The Borrowers:

 

UNIFIRST CORPORATION

UNITECH SERVICES GROUP, INC.

UNIFIRST CANADA LTD.

UNIFIRST HOLDINGS, L.P.

UONE CORPORATION

UTWO CORPORATION

UR CORPORATION

RC AIR, LLC

UNIFIRST-FIRST AID CORPORATION

 

By: /s/ John B. Bartlett

In his capacity as Senior Vice President or Vice Presidentof each of the
above-named corporations and hereunto duly authorized by each of the above-named
corporations

 

The Banks:

 

BANK OF AMERICA, N.A.

By: /s/ Representative of Bank of America, N.A

 

Title: Senior Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ Representative of Wachovia Bank, National Association

 

Title: Director

 

JP MORGAN CHASE BANK

By: /s/ Representative of JP Morgan Chase Bank

 

Title: Vice President

 

SOVEREIGN BANK

By: /s/ Representative of Sovereign Bank

 

Title: Senior Vice President

 

TD BANKNORTH, N.A.

(formerly known as BANKNORTH, N.A.)

By: /s/ Representative of TD Banknorth, N.A. (formerly known as Banknorth, N.A.



 



 

 

Title: Senior Vice President

 

CITIZENS BANK OF MASSACHUSETTS

By: /s/ Citizens Bank of Massachusetts

 

Title: Vice President

 

 

The Administrative Agent:

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

By: /s/ Representative of Bank of America, N.A.

 

Title: Senior Vice President

 